DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 is depended on claim 11, however it should be depends on claim 1.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokohama et al. (# US 2017/0267888) in view of Morimoto (# US 2010/0029840) and Kariya (# US 2009/0234067).
Yokohama et al. discloses:
1. An image forming method ([0143]-[0167]) comprising: applying a pre-processing fluid to a non-absorptive recording medium (tiles, floor material, glass, metal, ceramic; [0138]-[0139]), the pre-processing fluid (pre-processing fluid; [0156]-[0158]) consisting of a multi-valent metal salt ([0159]) and at least one organic solvent ([0157]-[0158]) and optionally one or more of water, another organic solvent, a surfactant, a defoaming agent, a preservative , a fungicide and corrosion inhibitor ([0157]-[0159]); and applying a magenta ink containing C.I. Pigment Red ([0067]-[[0069]) and at least one organic solvent ([0036]-[0041]), wherein a mixing SP value of the at least one organic solvent contained in the pre-processing fluid is from 10.0 to 12.0 (cal/cm3) (first organic solvent A, 10 to 13; [0036]-[0037]; [0158] clearly teaches that solvent used in pre-processing fluid are same as used in ink composition) , wherein a mixing SP value of the at least one organic solvent (organic solvent B) contained in the magenta ink (ink B) is from 12.0 to 14.0 (cal/cm3)1/2 (organic solvent B, 13 to 16; [0040]). 
Given that the Yokohama et al. reference discloses a range of SP value of the organic solvent A & B that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been 
2. The image forming method according to claim 1, wherein the applying the magenta ink is conducted in an inkjet method ([0151]-[0152]). 
3. The image forming method according to claim 1, wherein the at least one organic solvent contained in the magenta ink contains a glycol ether compound ([0050]). 
4. The image forming method according to claim 1, wherein the magenta ink contains an organic solvent having an SP value of from 9.0 to 10.5 (cal/cm3)1/2 ([0037];second organic solvent; [0048]). 
5. The image forming method according to claim 1, wherein the pre-processing fluid contains an organic solvent having an SP value of from 9.0 to 10.5 (cal/cm3)1/2 (first organic solvent; [0037]). 
7. An image forming apparatus (figure: 1-2) comprising: 
optionally one or more of water, another organic solvent, a surfactant, a defoaming agent, a preservative , a fungicide and corrosion inhibitor ([0157]-[0159]);
an ink applying device (figure: 1-2) configured to apply a magenta ink containing C.I. Pigment Red ([0067]-[0069]) and at least one organic solvent ([0036]-[0041]), 
wherein a mixing SP value of the at least one organic solvent contained in the pre-processing fluid is from 10.0 to 12.0 (cal/cm3)1/2 (first organic solvent A, 10 to 13; [0036]-[0037]), 
wherein a mixing SP value of the at least one organic solvent (organic solvent B) contained in the magenta ink (ink B) is from 12.0 to 14.0 (cal/cm3)1/2 (organic solvent B, 13 to 16; [0040]).
Given that the Yokohama et al. reference discloses a range of SP value of the organic solvent A & B that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted 
8. An image forming set ([0063]-[0072]) comprising:
 a pre-processing fluid (pre-processing fluid; [0156]-[0158]) consisting a multi-valent metal salt ([0159]) and at least one organic solvent ([0157]-[0158]); and optionally one or more of water, another organic solvent, a surfactant, a defoaming agent, a preservative , a fungicide and corrosion inhibitor ([0157]-[0159]);
a magenta ink containing C.I. Pigment Red ([0067]-[[0069]) and at least one organic solvent ([0036]-[0041]), 
wherein a mixing SP value of the at least one organic solvent contained in the pre-processing fluid (same as ink composition; [0158]) is from 10.0 to 12.0 (cal/cm3) (first organic solvent A, 10 to 13; [0036]-[0037]), 
wherein a mixing SP value of the at least one organic solvent (organic solvent B) contained in the magenta ink (ink B) is from 12.0 to 14.0 (cal/cm3) (organic solvent B, 13 to 16; [0040]). 
Given that the Yokohama et al. reference discloses a range of SP value of the organic solvent A & B that overlap with the presently claimed range, it would have been 
9. A method of producing printed matter comprising: producing the printed matter utilizing the image forming method of claim 1 ([0140]-[0145]).
14. The image forming method according to claim 1, wherein the at least one organic solvent contained in the pre-processing fluid comprises a glycol ether compound ([0040]-[0041]).
15. The image forming method according to claim 1, wherein the at least one organic solvent contained in the pre-processing fluid comprises propylene glycol alkylether ([0041]).

17. The image forming method according to claim 11, wherein a proportion of the solvent in the pre-processing fluid is from 10 to 60 percent by mass (see Examples).
18. The image forming method according to claim 1, wherein the at least one organic solvent contained in the magenta ink comprises propylene glycol alkylether ([0041]).
19. The image forming method according to claim 1, wherein the pre- processing fluid comprises water ([0157]) and the magenta ink comprises 10 to 90 percent by mass water (see Table: 1) and 1 to 30 percent by mass of resin (see Examples).
20. The image forming method according to claim 6, wherein the at least one organic solvent contained in the pre-processing fluid is 1,2-propanediol, glycerin, 1,3- butanediol, 1,3-propanediol, 2-ethyoxyethanol, 3-methoxy-3-methyl-1-butanol, propylene glycol n propyl ether, or 3-methoxybutanol (see Table: 1).
Yokohama et al. explicitly did not discloses:
1, 7 & 8. A magenta ink containing C.I. Pigment Red 269. The multi-valent metal salt comprises at least one of a calcium chloride, sulfate, acetate or nitrate, or a magnesium chloride, sulfate, acetate, or nitrate.
6. The image forming method according to claim 1, wherein the multi-valent metal salt comprises at least one of calcium acetate monohydrate, calcium nitrate tetrahydrate, calcium chloride hexahydrate, magnesium acetate tetrahydrate, or anhydrous magnesium sulfate.

11. The image forming method according to claim 1, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.5 to 3 percent by mass.
12. The image forming method according to claim 6. wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.1 to 5 percent by mass.
13. The image forming method according to claim 6, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.5 to 3 percent by mass.
Morimoto teaches that to improve the printability, image with high resolution and high density, the liquid composition (pre-processing liquid) ([0195]) comprises the multi-valent metal salt comprises at least one of a calcium chloride, sulfate, acetate or nitrate, or a magnesium chloride, sulfate, acetate, or nitrate ([0196]).
6. The image forming method according to claim 1, wherein the multi-valent metal salt comprises at least one of calcium acetate monohydrate, calcium nitrate tetrahydrate, calcium chloride hexahydrate, magnesium acetate tetrahydrate, or anhydrous magnesium sulfate ([0196]).
10. The image forming method according to claim 1, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.1 to 5 percent by mass (1 to 10% preferable 1.5 to 7%; [0197]).

12. The image forming method according to claim 6. wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.1 to 5 percent by mass (1 to 10% preferable 1.5 to 7%; [0197]).
13. The image forming method according to claim 6, wherein a proportion of the multi-valent metal salt to the total amount of the pre-processing fluid is from 0.5 to 3 percent by mass (1 to 10% preferable 1.5 to 7%; [0197]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the processing liquid of Yokohama et al. by the aforementioned teaching of Morimoto in order to have high density, high resolution and high quality printed image. 
Kariya teaches that to have high quality printed image, the ink composition comprises the magenta ink, which containing C.I. Pigment Red 269 ([0081]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the magenta ink of Yokohama et al. by the aforementioned teaching of Kariya in order to have high quality printed image. 


Response to Arguments
Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive.
Applicant maintains “ Morimoto is related to an ink including a specific yellow pigment. See abstract. During the interview, the Examiner helpfully directed applicant's attention to paragraph [0097] of the reference which list various inorganic pigments. However, as discussed with the Examiner, it is clear from paragraphs [0092] - [0093] of the reference that a particular yellow pigment is required by the reference and the inorganic pigments can only optionally be used in combination with the yellow pigment. Before application of the yellow ink, a liquid composition can be applied [0187]. This liquid composition can include an acidic compound [0193] and as noted by the Office, a multivalent metal salt [0196]. The liquid composition does not include a solvent as present in the instant pre-processing fluid. Thus, the liquid composition of Morimoto (i) includes components not present in the instant pre-processing fluid (acidic compounds which are excluded by the "consisting of' claim language and not included in the claimed optional ingredients), (ii) does not include a solvent as in the present fluid, and (iii) furthermore is particularly adapted to be used with the yellow ink of Morimoto [0189] (as opposed to the magenta ink instantly claimed). While Morimoto does mention salts, it is seen from the document as a whole that they are used in their particular fluid for their particular reasons. There is no reason to use these salts in the pre-processing fluid of Yokohama. Morimoto teaches that salts can be used in their particular fluids and provides no teaching to use them in the fluids of Yokohama. It is respectfully urged that one having ordinary skill in the art would not pick and choose the particular salts of Morimoto and use them in the composition of the primary reference. Therefore, it is respectfully urged that the Office has not established a prima facie case of obviousness and reconsideration and withdrawal of the rejection are respectfully requested.”
Examiner respectfully disagrees, as we discussed in Interview, Primary reference discloses ink set comprising pigment based magenta, cyan, yellow and black ink, and Morimoto reference also teaches pigment based ink, and Examiner used to show to improve the printability, image with high resolution and high density, the liquid composition (pre-processing liquid) ([0195]) comprises the multi-valent metal salt comprises at least one of a calcium chloride, sulfate, acetate or nitrate, or a magnesium chloride, sulfate, acetate, or nitrate ([0196]). 
With respect to the liquid composition of Morimoto (i) includes components not present in the instant pre-processing fluid (acidic compounds which are excluded by the "consisting of' claim language and not included in the claimed optional ingredients), (ii) does not include a solvent as in the present fluid. 
However, applicant claimed “the pre- processing fluid consisting of a multi-valent metal salt and at least one organic solvent and optionally…”. As discussed in interview Examiner interpret as comprising. 
As discussed in Interview Yokohama discloses fluid containing flocculate that can be a multivalent salt [0156]-[0159], which reads on the present claim language, and secondary reference Morimoto clearly teaches the applicants claimed salt in pigment based ink. therefore it would have been obvious to modified salt of primary reference with secondary reference. Applicant may submit the Amendment to overcome the current rejection.
Therefore combination of reference reads on claimed invention. Therefore argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853